Citation Nr: 0107763	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-02 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for 
post-traumatic stress disorder with dysthymic disorder, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1940 
to July 1945.  His service personnel records indicate that he 
was awarded the Purple Heart.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Prior to the March 1999 rating action, the 
veteran's service-connected psychiatric disorder had been 
defined as dysthymic disorder and had been evaluated as 
30 percent disabling.  By the March 1999 rating action, the 
RO redefined this service-connected disability as 
post-traumatic stress disorder (PTSD) with dysthymic disorder 
but confirmed the 30 percent evaluation.  

During the current appeal, and specifically by a May 1999 
rating action, the RO increased the evaluation assigned to 
the veteran's service connected psychiatric disorder from 30 
percent to 50 percent, effective from October 1997.  
Importantly, the veteran's appeal concerning this increased 
rating issue remains before the Board.  Cf. AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  


REMAND

The Board has reviewed the record and finds that additional 
development is required prior to the completion of appellate 
action.  First, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Second, further review of the claims folder indicates that 
the veteran underwent his most recent VA examination mental 
disorders examination in November 1998.  According to the 
report of this examination, following a review of the claims 
folder and an interview of the veteran, the examiner 
diagnosed post-traumatic stress disorder and dysthymic 
disorder and assigned a global assessment of functioning 
(GAF) score of 55, which was reflective of the veteran's 
subjective level of anxiety and distress as well as his 
moderate impairment of social functioning at that time.  

Thereafter, in the substantive appeal which was received at 
the RO in January 2000, the veteran asserted that his 
service-connected post-traumatic stress disorder has worsened 
since his last VA examination in November 1998.  In 
particular, the veteran noted that his medications had been 
increased and that this fact is substantiated by his VA 
records.  In this regard, the Board notes that a record of a 
VA mental health clinic outpatient treatment session dated in 
November 1999 indicates that the veteran's medication was 
increased.  On remand, therefore, the Board believes that the 
veteran should be accorded a VA psychiatric examination to 
determine the current severity of his post-traumatic stress 
disorder with dysthymic disorder.  

Additionally, the record reflects that the veteran receives 
regular treatment at VA Medical Center (VAMC) in West Palm 
Beach, Florida.  Yet, while the veteran submitted VA 
treatment records dated from April to November 1999, the RO 
has not attempted to obtain records of treatment accorded to 
the veteran at this medical facility after December 1998.  On 
remand, therefore, an attempt should be made to obtain copies 
of all previously unobtained records of treatment that the 
veteran has received at the VAMC in West Palm Beach, Florida 
since December 1998.  See Simington v. Brown, 9 Vet.App. 334 
(1996) (per curiam) (stipulating that VA is deemed to have 
constructive knowledge of any documents "within the 
Secretary's control" and that any such documents relevant to 
the issue under consideration must be included in the record 
on appeal).  See also Bell v. Derwinski, 2 Vet.App. 611, 613 
(1992) (regarding records in constructive possession of VA).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected post-traumatic stress 
disorder with dysthymic disorder in 
recent years.  Where appropriate, the RO 
should also procure duly executed 
authorization for the release of private 
medical records.  

2.  The RO should then request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment for the veteran's service-
connected post-traumatic stress disorder 
with dysthymic disorder in recent years.  
The RO should ensure that it has all 
existing treatment records of which it 
has knowledge.  Regardless of the 
veteran's response, the RO should ensure 
that it has procured any and all 
previously unobtained records of 
treatment accorded the veteran at VAMC 
West Palm Beach, Florida since December 
1998.  

3.  To the extent that there is an effort 
to obtain records that is unsuccessful, 
the claims folder should contain 
documentation of such attempt(s) made.  
The veteran and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.  

4(a).  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the nature and 
extent of his service-connected 
post-traumatic stress disorder with 
dysthymic disorder.  The claims folder, 
this remand, and any documents procured 
pursuant to this remand should be 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests and studies should be 
completed.  

4(b). The examiner should be asked to 
describe the severity of the veteran's 
post-traumatic stress disorder with 
dysthymic disorder by identifying all 
disabling manifestations and by providing 
an opinion as to the overall effect of 
this disability on his social and 
occupational adaptability.  A GAF score 
should be provided along with an 
explanation of the score's meaning in the 
context of applicable rating criteria.  
Findings necessary to apply the new 
rating criteria should be made.  See, 
38 C.F.R. § 4.130 (2000).  

5.  The RO must then review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal 
guidance that is subsequently provided 
by the Department, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  See Stegall 
v. West, 11 Vet. App. 268 (1998) 
(compliance of directive is neither 
optional nor discretionary).  Specific 
attention is directed to the report of the 
VA psychiatric examination undertaken.  If 
the report of this examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

7.  The RO should then readjudicate the 
issue of entitlement to a disability 
rating greater than 50 percent for the 
service-connected post-traumatic stress 
disorder with dysthymic disorder.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal as well as a 
summary of the evidence received since the 
issuance of the last supplemental 
statement of the case in February 2000.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of his case and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



